       4:20-cv-04134-SLD # 6   Page 1 of 5                                      E-FILED
                                                       Friday, 31 July, 2020 12:10:46 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Perry Ellis Hampton,                         )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-4134
                                             )
Wall, et al.                                 )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Western Illinois Correctional Center, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

     Plaintiff alleges that Defendants Wall and Pumfrey confiscated
his mattress and sheets during a shakedown. Plaintiff alleges that
       4:20-cv-04134-SLD # 6   Page 2 of 5




prison officials failed to replace the items for several days, causing
him to suffer extreme back pain, scrapes, and cold temperatures
without adequate bedding.

      Plaintiff states an Eighth Amendment claim for inhumane
conditions of confinement against the named defendants. Townsend
v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Because Plaintiff’s
claims are viable under the Eighth Amendment, Plaintiff does not
state a Fourteenth Amendment substantive due process claim. See
Cty. of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (where a
particular Amendment protects against the government conduct at
issue, the court must analyze the claims under that Amendment,
not substantive due process).

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states
           Plaintiff states an Eighth Amendment claim for inhumane
           conditions of confinement against the named defendants.
           Any additional claims shall not be included in the case,
           except at the court’s discretion on motion by a party for
           good cause shown or pursuant to Federal Rule of Civil
           Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to those
           motions. Motions filed before defendants' counsel has
           filed an appearance will generally be denied as
           premature. The plaintiff need not submit any evidence to
           the court at this time, unless otherwise directed by the
           court.

     3.    The court will attempt service on the defendants by
           mailing each defendant a waiver of service. The
           defendants have 60 days from the date the waiver is sent
           to file an answer. If the defendants have not filed answers
 4:20-cv-04134-SLD # 6   Page 3 of 5




     or appeared through counsel within 90 days of the entry
     of this order, the plaintiff may file a motion requesting the
     status of service. After the defendants have been served,
     the court will enter an order setting discovery and
     dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom that
     defendant worked while at that address shall provide to
     the clerk said defendant's current work address, or, if not
     known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is filed
     by the defendants. Therefore, no response to the answer
     is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests and
     responses are not filed with the clerk. The plaintiff must
     mail his discovery requests and responses directly to
     defendants' counsel. Discovery requests or responses sent
     to the clerk will be returned unfiled, unless they are
 4:20-cv-04134-SLD # 6   Page 4 of 5




      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in writing,
      of any change in his mailing address and telephone
      number. The plaintiff's failure to notify the court of a
      change in mailing address or phone number will result in
      dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to attempt service on the named
      defendants pursuant to the standard procedures.

12.   Plaintiff filed a Motion to Request Counsel [5]. Plaintiff
      has no constitutional or statutory right to counsel in this
      case. In considering the Plaintiff’s motion, the court asks:
      (1) has the indigent Plaintiff made a reasonable attempt
      to obtain counsel or been effectively precluded from doing
      so; and if so, (2) given the difficulty of the case, does the
      plaintiff appear competent to litigate it himself? Pruitt v.
      Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff
4:20-cv-04134-SLD # 6   Page 5 of 5




    satisfied the first prong. Plaintiff has personal knowledge
    of the facts, he has been able to adequately communicate
    them to the Court, and he should be able to obtain
    relevant documents via the discovery process. Plaintiff did
    not provide any information regarding his level of
    education or litigation experience. This case does not
    appear overly complex at this time, nor does it appear
    that it will require expert testimony. The Court finds that
    Plaintiff is capable of representing himself at this time.
    Plaintiff’s motion [5] is DENIED with leave to renew.



          Entered this 31st day of July, 2020.




                  s/ Harold A. Baker
      ___________________________________________
                  HAROLD A. BAKER
          UNITED STATES DISTRICT JUDGE
